Name: Council Regulation (EEC) No 1432/76 of 21 June 1976 laying down general rules to be applied in the event of the market in rice being disturbed
 Type: Regulation
 Subject Matter: plant product;  trade policy;  prices;  tariff policy
 Date Published: nan

 25 . 6 . 76 Official Journal of the European Communities No L 166/39 COUNCIL REGULATION (EEC) No 1432/76 of 21 June 1976 laying down general rules to be applied in the event of the market in rice being disturbed THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas Community obligations to supply food aid are such that exports of products for that purpose should be excluded from this Regulation, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 1418/ 76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 21 (2) thereof, Article 1 1 . For the purposes of Article 21 of Regulation (EEC) No 1418/76, quotations or prices on the world market shall be regarded as having reached the level of Community prices when they approach or exceed the threshold price. Having regard to the proposal from the Commission, 2 . The situation referred to in paragraph 1 shall be regarded as likely to persist and worsen where there is an imbalance between supply and demand and where that imbalance is likely to continue in view of foreseeable production and market price trends. Whereas Article 21 of Regulation (EEC) No 1418/76 provides that the necessary measures may be taken when quotations or prices on the world market for one or more of the products listed in Article 1 ( 1 ) ( a) and (b) of that Regulation reach the level of Community prices ; whereas, in order to prevent such a situation from persisting and worsening, and the Community market from being thereby disturbed or threatened with disturbance, the circumstances , in which that situation could arise should be specified and general rules for the application of the provisions referred to above should be laid down; 3 . The Community market shall be regarded as being disturbed or threatened with disturbance, as a result of the situation referred to in paragraphs 1 and 2, where international trade prices are so high as to impede importation of products listed in Artide 1 ( 1 ) ( a ) and (b) of Regulation (EEC) No 1418/76 into the Community, so as to jeopardize the stability of the market or the security of supplies . Whereas it is necessary to ensure an adequate supply of rice ; whereas, to that end, levies could be charged on exports and the issue of export licences totally or partially suspended ; Whereas it is also necessary to establish criteria for calculating the export levy in the light of the economic situation ; whereas, consequently, in order to pursue an export policy which will be adequate in this situation and which will meet market require ­ ments, it is necessary that the levy should be subject solely to the criteria governing export arrangements ; Article 2 1 . Where the conditions specified in Article 21 of Regulation (EEC) No 1418/76 are met, in accordance with the criteria laid down in Article 1 , the following measures may be taken :  application of an export levy ; in addition, a special export levy may be determined by a tendering procedure in respect of a fixed quantity ;,*) See page 1 of this Official Journal . No L 166/40 Official Journal of the European Communities 25 . 6 . 76  fixing of a time limit for the issue of export licences ;  total or partial suspension of the issue of export licences ;  total or partial rejection of outstanding applications for the issue of export licences. 2 . The measures provided for in paragraph 1 may be taken in respect of one or more of the products listed in Article 1 of Regulation (EEC) No 1418/76, where this is made necessary by the market situation and the relationship between those products. 3 . The measures referred to in paragraph 1 shall be repealed at the latest when it is found that, for a period of three consecutive weeks, the condition stated in Article 1 ( 1 ) is no longer fulfilled. (c) outlets and terms for the sale of those products on the world market. 3 . Where the situation on the world market, or the specific requirements of certain markets so require, the export levy may be varied. 4. The export levy to be charged shalll be that applicable on the day of exportation. However, the export levy applicable on the day on which application for a licence is lodged shall be applied to an export to be effected during the period of validity of the licence, if the applicant so requests when applying for the licence. 5 . No levy shall be applied to, exports effected by way of food aid under Article 25 of Regulation (EEC) No 1418/76. Article 4 1 . Detailed rules for the application of this Regulation shall be adopted in accordance with the procedure laid down in Article 27 of Regulation (EEC) No 1418/76. 2. Following the same procedure and for each product :  the decision to introduce the measures provided for in Article 2 and to discontinue the measures provided for in the second and third indents of Article 2 ( 1 ) shall be taken ;  the export levy shall be fixed at regular intervals . 3 . If necessary, the Commission may introduce or modify the export levy. Article 3 1 . The following shall be taken into account when an export levy is being fixed for products listed in Article 1 ( 1 ) (a) and (b) of Regulation (EEC) No 1418/76 : (a) the existing situation and future trends with regard to :  prices and availabilities of rice on the Com ­ munity market ;  prices for rice and for products processed from rice on the world market ; (b ) the aims of the common organization of the market in rice, which are to balance that market both as regards supplies and as regards trade ; (c) the need to avoid disturbances on the Community market; (d) the economic aspect of the exports . 2. The factors referred to in paragraph 1 shall apply when an export levy is being fixed for the products listed in Article 1 ( 1 ) (c) of Regulation (EEC) No 1418/76. In addition, the following specific factors shall be taken into account: (a) prices paid for broken rice on the various Com ­ munity markets ; (b ) amount of broken rice required to manufacture the products in question and, where appropriate, the value of by-products ; Article 5 In urgent cases the Commission may take the measures referred to in the third and fourth indents of Article 2 ( 1 ). It shall notify its Decision to the Member States and shall publish it on the notice boards at its headquarters . The measures shall, by virtue of such a decision, be applied to the relevant products from the date specified to that end ; that day shall be subsequent to the date of notification. The Decision on the measures referred to in the third indent of Article 2 ( 1 ) shall be applicable for a period not exceeding seven days . 25 . 6. 76 Official Journal of the European Communities No L 166/41 Article 6 1 . Council Regulation (EEC) No 2737/73 of 8 October 1973 laying down general rules to be applied in the event of the rice market being disturbed (1 ), as amended by Regulation (EEC) No 477/75 (2), is hereby repealed. 2 . References to the Regulation repealed by paragraph 1 shall be construed as references to this Regulation. Article 7 This Regulation shall enter into force on 1 July 1976. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 21 June 1976. For the Council The President J. HAMILIUS (^ OJ No L 282, 9. 10. 1973 , p. 13 . (2) OJ No L 52, 28 . 2. 1975 , p . 33 .